DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schellekens et al. (US 2018/0244136).
Schellekens et al. discloses a vehicle outer plate panel comprising (300) that is attached to a vehicle to constitute an outer wall of a vehicle body, as shown in Figure 3.  The limitation regarding the process of molding the transparent resin plate is given little patentable weight since the process does not result in structural features.  A decorative layer (506) is formed on at least part of the transparent resin plate by screen printing to decorate the transparent resin plate, as shown in Figure 8 and disclosed in paragraph [0073].  The decorative layer is subject to gradation along a boundary, as shown in Figures 9 and 10.  However, Schellekens et al. does not disclose a second decorative layer along the boundary.
.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schellekens et al. (US 2018/0244136) in view of Hotta (5,711,592).
Schellekens et al. discloses a vehicle outer plate panel comprising (300) that is attached to a vehicle to constitute an outer wall of a vehicle body, as shown in Figure 3.  The limitation regarding the process of molding the transparent resin plate is given little patentable weight since the process does not result in structural features.  A decorative layer (506) is formed on at least part of the transparent resin plate by screen printing to decorate the transparent resin plate, as shown in Figure 8 and disclosed in paragraph [0073].  The transparent resin plate (300) has a light-transmissive transparent part (320), as shown in Figures 3 and 4.  
The transparent part (320) includes a section for tail lights, as disclosed in paragraph [0059].  In reference to claim 9, the transparent resin plate has roughness (402) for light refraction, as shown in Figure 6.  However, Schellekens et al. does not disclose the refracting sheet.  
Hotta teaches providing a refractive sheet (42) to a tail light (40) lens, as shown in Figure 8 and disclosed on lines 27-36 of column 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refractive sheet to the tail light .  
Allowable Subject Matter
Claims 1-5, 7, 11, and 12 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 1 is the pedestal member being curved along the transparent plate with a back surface that has a flat seat surface, which is not found in the prior art of record.
The primary reason for indicating allowable subject matter of claim 7 is the boundary line between the decorative layers corresponding to a location of a recessed portion, which is not found in the prior art of record.
The primary reason for indicating allowable subject matter of claim 11 is the step of cutting the transparent resin plate and the pedestal member after the molding step, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        January 13, 2022